Case 3:19-cv-02023-SRU Document 10 Filed 01/31/20 Page 1 of 4

AO 399 (01°09) Waiver of the Service of Summons

 

UNITED STATES DISTRICT COURT (a | EC IVs i
for the JAN 0 9 2020 | |

District of Connecticut |

 

 

cORPORAT iON cOUNSEL |
MICHAEL J. HABIB ET AL. — roa
Plainuiff
V. ) Civil Action No. 3:19-cv-2023
LEE FARLEY ET AL. )
Defendant

WAIVER OF THE SERVICE OF SUMMONS

To: MICHAEL J. HABIB

(Name of the plaintiff's attorney or unrepresented plaintiff

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 01/03/2020 , the date when this request was sent (or 90 days if it was sent outside the
United States). If] fail to do so, a default judgment will be entered agair or the entity I represent.

Date: 29: D0OW LWA |
Y “6 fanute of of the eve or mirepresented party
MATTHEW BENOIT Linda T. VWihbey

 

  
  

 

 

Printed name of party waiving service of summons [Printed nanie

City of Waterbury Corporation Counsel, 235 Grand St
Waterbury, CT 06702

Address

lwihbey@waterburycyt.org

 

 

E-mail address
203 574 6731

Telephone number

 

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintitt located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does vof include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or-over the defendant or the defendant's property.

If the waiver is signed and returtied, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Ifyou waive service, then you must, within the lime specified on the waiver fonn, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and retuming the waiver form, you are allowed more time to respond than if a summons had been served.
Case 3:19-cv-02023-SRU Document 10 Filed 01/31/20 Page 2 of 4

AQ 399 (01 U9) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the
District of Connecticut

 

 

MICHAEL J. HABIB ET AL. __ }
Plaimiff )

Vi ) Civil Action No. 3:19-cv-2023
LEE FARLEY ET AL. )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To: MICHAEL J. HABIB

(Name of the plaintiff's atierney or unrepresented plaintiff)

 

I have received your request to waive service of a summons tn this action along with a copy of the complaint.
two copies of this waiver form, and a prepaid means of retuming one signed copy of the form to you.

1, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action. but that I] waive any objections to the absence of a summons or of service.

T also understand that I. or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 01/03/2020 , the date when this request was sent (or 90 days if it was sent outside the
United States). If] fail to do so, a default judgment will be entered agait he entity I represent.

Date: de 4.3090 f
Signanire of the a

LEE FARLEY Linda T. Wihbe

Printed name of party waiving service of simmons ¥ Printed name

 

 
 
 

rey or unrepresented party

  

City of Waterbury Corporation Counsel, 235 Grand St
Waterbury, CT 06702

a ~ Address

Iwinhbey@waterburyct.org

 

E-mail address

203 574 6731
Telephone munber

 

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint, A defendant who is located in the United States and who fails lo return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant show's good cause for the failure.

“Good cause” does vor include a belief that the lawsuit is groundless, or that it has been brought in an improper venue. or thal the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

Ifthe waiver is signed and returned. you can still make these and all other defenses and objectians, but you cannot object Lo the absence of
a summans or of service.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintitf
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if'a summons had been served.
Case 3:19-cv-02023-SRU Document 10 Filed 01/31/20 Page 3 of 4

AO 399 (OL OY) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
District of Connecticut

 

 

MICHAEL J. HABIB ET AL. )
Plaintiff )

v. ) Civil Action No. 3:19-cv-2023
LEE FARLEY ET AL. - )
Defend )

WAIVER OF THE SERVICE OF SUMMONS

To: MICHAEL J. HABIB

Name of the plaintiff's attorney or anrepresented plaintffi

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of retuming one signed copy of the form to you.

1, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity J represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

T also understand that I, or the entity I represent. must file and serve an answer or a motion under Rule 12 within
60 days from 01/03/2020 . the date when this request was sent (or 90 days if it was sent outside the
United States). IfI fail to do so, a default judgment will be entered agains} me pr the entity I represent.

Date: | 5: Dab Ya

Sighature a)
BRYANGUTIERREZ Lind?

   
  
 

 

  
      
 

 

ihe atiorney or unrepresented party

 

a T. Wihbey
Printed name of party waiving service of stimons [ Printed name

City of Waterbury Corporation Counsel, 235 Grand St
Waterbury, CT 06702

 

Address

Iwihbey@waterburyct.org

 

E-mail address
203 574 6731

Telephone number

 

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does nof include a belief that the lawsuit is groundless. or that it has been brought in an improper venue. or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a sunumons or of service.

Ifyou waive service, then you must, within the lime specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the eourt. By signing and retuming the waiver form, you are allowed more time to respond than if'a summons had been served.
Case 3:19-cv-02023-SRU Document 10 Filed 01/31/20 Page 4 of 4

AQ 399 (01 09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
District of Connecticut

MICHAEL J. HABIB ET AL.
Plaimiff
%

i. Civil Action No. 3:19-cv-2023
LEE FARLEY ET AL.

ee ee ee

 

Defendant
WAIVER OF THE SERVICE OF SUMMONS

To: MICHAEL J. HABIB

(Name of the plaintiff's attorney or unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint.
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

1 understand that 1, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

T also understand that I. or the entity { represent, must file and serve an answer or a motion under Rule 12 within
60 days from 01/03/2020 , the date when this request was sent (or 90 days if it was sent outside the
United States). IfI fail to do so, a default judgment will be entered against me or the entity I represent.

Date: |- JY.J09D . ul, / WY

CITY OF WATERBURY Sigutithe of th piconties or unrepresented party
YOGA ACI XPOS HANS IONIGK Linda 7’. Wihbey

Printed nanve of party waiving service ef simmons "Printed nume

City of Waterbury Corporation Counsel, 235 Grand St
Waterbury, CT 06702

 

  
  

 

“Address

Iwihbey@waterburyct.org

 

E-mail address

203 574 6731

 

Telephone munber

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summans
and complaint. A defendant who is Jocated in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does of include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or aver the defendant or the clefendant’s property.

Tf the waiver is signed and returned. you ean still make these and all other defenses and objections, but you camot object to the absence of
a summons or of service,

Ifyou waive service, then you must, within the time specitied on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and retuming the waiver form. you are allowed more time to respond than if a summons had been served.
